DETAILED ACTION

1.	This non-final action is in response to the original filing on 05/15/2020 which is a continuation of U.S. Application No. 16/051,955, filed on 08/01/2018, which is a continuation of U.S. Application No. 15/389,749, filed on 12/23/2016 (now U.S. Patent No. 10,068,240), which is a continuation of U.S. Application No. 14/039,473, filed on 09/27/2013 (now U.S. Patent N0. 9,563,900), which is hereby incorporated herein in its entirety by reference. The original filing includes claims 1-54. A preliminary amendment is filed on Aug. 26, 2020, canceling claims 1-54 and adding new claims 55-75. Therefore, Claims 55-75 are presented for examination. Now claims 55-75 are pending. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
3.	The drawings filed on 05/15/2020 are accepted.

Priority
4.	Acknowledgment is made of domestic priority claimed by applicant. 
Oath/Declaration
5.	For the record, the Examiner acknowledges that the Oath/Declaration submitted on 05/15/2020 has been accepted.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 08/30/2018, is in compliance with the provisions of 37 CFR 1.98(b). Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
7.	 Claims 55, 62 and independent claim 69 (since 2 claim 69 noted in the application) are objected to for repeated limitation in the claim. The limitation “generating an updated known client device version in an instance in which the client device ID correlates to the latest known client device version and the client device profile data differs from the latest known client device version” has been repeated. Possible copy paste typo. Examiner suggest deletion of repeated limitation or replacement of the repeated limitation with new limitation that was meant for by Applicant.
8.	 Claim 69 is objected to as two claim 69 is noted in the application, one presented as dependent claim and one as independent claim. Appropriate correction is requested.
9.	 Claims 66-69 (first claim 69 (dependent claim)) need to be renumbered as claims 65-68 since no claim 65 present in claims presented for examination. Appropriate correction is requested.
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Parent Patent No. 10,706,430 
11.	Claims 55-75 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-21 of parent U.S. Patent No. 10,706,430 (common inventive entity and assignee).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claims 55-75 are to be found in parent patent claims 1-21.  The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are more specific.  Thus, the invention of claims 1-21 of the patent is in effect a “species” of the “generic” invention of the instant application claims 55-75.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  The following Claims Comparison Table illustrates the anticipatory relationship of the most claims limitation at issue. and therefore claim 55 of the instant application is obvious broader variant of claim 1 of the patented application, and therefore rejected accordingly.
  Since application claims 55-75 are anticipated by claims 1-21 of the patent, they are not patentably distinct and are rejected under non-provisional anticipatory-type double patenting because the conflicting claims have been patented. The following table is an example of comparison of claims 55 vs 1 but all other claims are rejected similarly. Examiner suggest applicant to file a timely Terminal Disclaimer to overcome the current DP rejection over claims of Patent 10,706,430.
Claims Comparison Table
Instant Application:
16/875,138
U.S. Patent No. 10,706,430 
(common inventive entity and assignee)
Claim 55:
A method comprising:

receiving a client device ID and client device profile data;

comparing client device ID and client device profile data to a latest known client device version, the latest known client device version being a data entity generated by a host system that identifies a particular instance of a client device, 
wherein each version, including the latest known client device version and each of a plurality of previous known client device version, comprises an associated client device ID and client device profile data unique to that particular version;

generating an updated known client device version in an instance in which the client device ID correlates to the latest known client device version and the client device profile data differs from the latest known client device version;

generating an updated known client device version in an instance in which the client device ID correlates to the latest known client device version and the client device profile data differs from the latest known client device version (repeated limitation, see claims objection);























assigning the updated (the new) known client device version as the latest known client device version.

































Claim 1:
A method comprising:

receiving a client device ID and client device profile data;

comparing the client device ID and the client device profile data to a latest known client device version, the latest known client device version being a data entity generated by a host system that identifies a particular instance of a client device, wherein each version, including the latest known client device version and each of a plurality of previous known client device versions, comprises an associated client device ID and the client device profile data unique to that particular version;

generating an updated known client device version in an instance in which the client device ID correlates to the latest known client device version and the client device profile data differs from the latest known client device version;








in an instance in which the client device ID does not correlate to the latest known client device version, comparing the client device ID and the client device profile data to the plurality of previous known client device versions, each of the plurality of previous known client device versions being a previous data entity generated by a host system that identifies a previous particular instance of the client device;

generating an updated known client device version in an instance in which the client device ID correlates to at least one of plurality of previous known client device versions and the client device profile data does not correlate to the at least one of the plurality of previous known client device versions;

generating a new known client device version in an instance in which the client device ID does not correlate to at least one of the plurality of previous known client device versions; and

assigning the new known client device version or the updated known client device version as the latest known client device version.

Similarly claims 56-75 are anticipated or obvious over
Claims 1-21 of the patented application above


Parent Patent No. 9,563,900 B1
12.	Claims 55-75 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-27 of parent U.S. Patent No. 9,563,900 B1 (common inventive entity and assignee).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claims 55-75 are to be found in parent patent claims 1-27.  The difference between the application claims and the patent claims lies in the fact that the anticipatory/obviousness relationship of the most claims limitation at issue. The instant application limitation “wherein each version, including the latest known client device version and each of a plurality of previous known client device version, comprises an associated client device ID and client device profile data unique to that particular version” of claim 55 is not anticipated. However one of ordinary skilled in the art would recognize that such limitation is obvious over patent claim 1 limitation “in an instance in which the client device ID does not correlate to at least one of the plurality of known client device versions; comparing client device ID to any known client device sessions, a known client device session being a data entity generated by a host system that captures, identifies, or embodies an instance or a period of consumer activity associated with a website or mobile application” since every failaure in correlation result in updated client device profiles (IP address, website, model number, etc) associating with device ID which means if correlated device ID and original related device profile is listed and when not correlated the new updated profile for same ID device is generated and such association is embodied in the claims limitations of claim 27 of the parent application, and therefore claim 55 of the instant application is obvious broader variant of claim 27 of the patented application, and therefore rejected accordingly.
  Since application claims 55-75 are obvious by claims 1-27 of the patent, they are not patentably distinct and are rejected under non-provisional obviousness-type double patenting because the conflicting claims have been patented. The following table is an example of comparison of claims 55 vs 27 but all other claims are rejected similarly. Examiner suggest applicant to file a timely Terminal Disclaimer to overcome the current DP rejection over claims of Patent 9.563,900 B1.

Claims Comparison Table
Instant Application:
16/875,138
U.S. Patent No. 9,563,900 B1
(common inventive entity and assignee)
Claim 55:
A method comprising:



receiving a client device ID and client device profile data;


comparing client device ID and client device profile data to a latest known client device version, the latest known client device version being a data entity generated by a host system that identifies a particular instance of a client device, 
wherein each version, including the latest known client device version and each of a plurality of previous known client device version, comprises an associated client device ID and client device profile data unique to that particular version;


generating an updated known client device version in an instance in which the client device ID correlates to the latest known client device version and the client device profile data differs (does not correlate to the at least one of the plurality of) from the latest known client device version;

generating an updated known client device version in an instance in which the client device ID correlates to the latest known client device version and the client device profile data differs from the latest known client device version (repeated limitation, see claims objection);


assigning (generating) the updated (a new) known client device version as the latest known client device version (intended use).

































Claim 1:
A method for monitoring and identifying mobile application and web browser activity of a client device, the method comprising:

receiving client device ID and client device profile data;


comparing client device ID and client device profile data to a plurality of known client device versions, the known client device version being a data entity generated by a host system that identifies a particular instance of a client device; 







generating an updated known client device version in an instance in which the client device ID correlates to at least one of the plurality of known client device versions and the client device profile data does not correlate to the at least one of the plurality of known client device versions; 









generating a new known client device version 




in an instance in which the client device ID does not correlate to at least one of the plurality of known client device versions; comparing client device ID to any known client device sessions, a known client device session being a data entity generated by a host system that captures, identifies, or embodies an instance or a period of consumer activity associated with a website or mobile application, the comparing of the client 

determining when to close a session based on captured indications of consumer activity for the period of consumer activity;


associating a session timestamp, which is a data entity that may be included in a session ID for indicating a time of last consumer activity, at each instance of consumer activity;

and identifying, upon reception of an indication indicative of new consumer activity, whether a stop in consumer activity meets a predetermined threshold;

based on the session timestamp, a session time being a predetermined time of inactivity in which the host system may determine that subsequent consumer activity is part of an originally identified session;

generating an updated known client device session in an instance in which the client device ID correlates to any known client device sessions;




generating a new known client device session in an instance in which the client device ID does not correlate to any known client device sessions;

receiving a consumer ID; and correlating the updated known client device session or the new known client device session to a consumer session reference based on the consumer ID.


Similarly claims 56-75 are anticipated or obvious over
Claims 1-27 of the patented application above


Please note the listing above is not intended to be exhaustive and is provided as exemplary.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting 



Claim Rejections - 35 USC § 101
13.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Note, claims 66-69 (first claim 69) renumbered as claims 65-68.

14.	Claims 55-59, 62-66, and 69-73 are not patent eligible for directed to an abstract idea.
15.	Claim 55 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a client device ID and client device profile data; comparing client device ID and client device profile data to a latest known client device version, the latest known client device version being a data entity generated by a host system that identifies a particular instance of a client device, wherein each version, including the latest known client device version and each of a plurality of previous known client device versions, comprises an associated client device ID and client device profile data unique to that particular version; comparing the client device ID to a last known client device session, wherein the last known client device session is a data entity generated by a host system that captures, identifies, or embodies an instance or a period of consumer activity associated with a website or mobile application; generating an updated known client device version in an instance in which the client device ID correlates to the latest known client device version and the client device profile data differs from the latest known client device version; and assigning the updated known client device version as the latest known client device version, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than for the recitation of “receiving and generating update” nothing in the claim element precludes the step from practically being performed in the mind generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of assigning the updated known client device version as the latest known client device version to perform the results steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 56-58 further recites details of comparing and associating, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and does not add significantly more limitation. This limitation merely further the abstract idea. 
16.	Claims 62-66 are product claims of computer-readable storage medium storing claims recite substantially the same limitations as claim 55-59 and the use of a computer-readable storage medium does not integrate the abstract idea into a practical application because it does 
17.	Claims 70-73 renumbered are apparatus claims recite substantially the same limitations as claims 55-59 and the use of a processor and memory do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claims 70-73 do not add significantly more limitations and are rejected with the same rationale as method claims 55-59 above.

Claim Rejections - 35 USC § 103
18.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or on obviousness.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 

Note, claims 66-69 (first claim 69) renumbered as claims 65-68.
19.	Claims 55, 56, 59, 63, 61, 62, 66 (claim 67 renumbered as claim 66), 68 (claim 69, first claim 69, renumbered as claim 68), 69, 70, 73, and 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Stephan Heath US 20130073388 hereinafter “Heath” Published Mar. 21, 2013 cited in the IDS filed on 09/03/2020, in view of Jiandong Yao CN101193089 hereinafter “Yao” published Jun. 4, 2008.
Regarding claims 55, 62, and 69, Heath teaches: A method, a computer program product including at least one non-transitory computer-readable storage, and an apparatus for monitoring and identifying mobile application and web browser activity of a client device (Heath, see para. [0002], “The invention relates to a method, apparatus, computer readable medium, computer system, network, or system provided method, apparatus, computer readable medium, computer system, network, or system, is provided for using impressions tracking and analysis, location information” also see para. [0027], “wherein said generating comprises electronically monitoring, collecting, and analyzing behavior information accessed by the user”) comprising:
receive a client device ID and client device profile data; compare client device ID and client device profile data to a latest known client device version, the latest known client device version being a data entity generated by a host system that identifies a particular instance of a client device (Heath teaches receiving client device ID (see FIG. 3 item 108) and client device profile data (see FIG. 3 item 107) client device version (see FIG. 8 item 284), see para. [0384] for updating and comparing, “As the databases are updated, the representations afforded by GDMS can thus be current. This allows a fourth dimension, time, to be factored into resource management decisions. Time is an important additional data factor because previous "ad view" of the data can be compared to current "ad view" of the data, in order to gain an understanding ; 
generate an updated known client device version in an instance in which the client device ID correlates to the latest known client device version and the client device profile data differs from the latest known client device version (Heath teaches updating the client system (see FIG. 3 item 109) after receiving client device ID and collecting user information if new user and items 114-124 for known user and does not correlate to client device rather client script, in para. [0451] Heath teaches correlation, “after the first most relevant social/geo/promo link category is selected, the second social/geo/promo link category in the ordered set is selected if the second social/ geo/promo link category is not too similar to the first social/ geo/promo link category. If the second social/geo/promo link category is too similar, the next social/geo/promo link category in the ordered set is checked for correlation”, and in para. [0525] discloses generating plurality of services among them mobile device or wireless device as sets and user profile data and user internet activity data, “generate marketing and mapping relationships between members of a social network or website; (b) generating, via a processor on a computer system or mobile device or wireless device, first promotional data sets from said initial end user data sets, said first promotional data sets comprising first sets of customized … for each of (i) said initial end users or members, (ii) additional end users or members, and (iii) target end user groups; wherein said generating comprises electronically monitoring, collecting, and analyzing behavior information accessed by the user, said behavior information comprising: (1) said initial end users' or members' impressions data; (2) said user or member profile data; (3) said location information data; (4) said product or service providers; and (5) said points of interest; (6) said 2D and 3D mapping data; (7) said user or member internet activity data; (8) said social networking data”, see para. [0305] for device ID version, “DeviceID data 30 can comprise a Main server system 12 can correlate the provided DeviceID data 30”);
generate an updated known client device version in an instance in which the client device ID correlates to the latest known client device version and the client device profile data differs from the latest known client device version (Heath teaches updating the client system (see FIG. 3 item 109) after receiving client device ID and collecting user information if new user and items 114-124 for known user and does not correlate to client device rather client script, in para. [0451] Heath teaches correlation, “after the first most relevant social/geo/promo link category is selected, the second social/geo/promo link category in the ordered set is selected if the second social/ geo/promo link category is not too similar to the first social/ geo/promo link category. If the second social/geo/promo link category is too similar, the next social/geo/promo link category in the ordered set is checked for correlation”, and in para. [0525] discloses generating plurality of services among them mobile device or wireless device as sets and user profile data and user internet activity data, “generate marketing and mapping relationships between members of a social network or website; (b) generating, via a processor on a computer system or mobile device or wireless device, first promotional data sets from said initial end user data sets, said first promotional data sets comprising first sets of customized … for each of (i) said initial end users or members, (ii) additional end users or members, and (iii) target end user groups; wherein said generating comprises electronically monitoring, collecting, and analyzing behavior information accessed by the user, said behavior information comprising: (1) said initial end users' or members' impressions data; (2) said user or member profile data; (3) said location Main server system 12 can correlate the provided DeviceID data 30”);
 assigning the updated known client device version as the latest known client device version (Heath, see FIG. 8 item 268, 278 and 286 in conjunction with para. [0341-0342], “In step 266, client system 14 issues a request to handler 22 to obtain the "user" and/or "client" script. The client script is then returned to client system 14. Step 268 show the execution of the client script by client system 14, which issues the commands shown in the steps 268-290. In step 268, client system 14 issues commands via handler 22 to database server 24 to create user transaction records for any new plugins, main LBCP-PS-UBL-SN information categories, advertising data, and/or LBCP-PS-UBLSN information data received by client system 14 since the last client script was retrieved … In step 278, client system 14, in execution of the client script, issues a command via handler 22 to database server 24 to determine whether any of the main LBCP-PSUBL- SN information categories have been changed. If the answer to this inquiry is "YES," then flow of the process continues at step 280, wherein the database server 24 reports to client system 14 that a new master category list is needed. Flow then proceeds to step 282”).
Heath do not disclose explicitly wherein each version, including the latest known client device version and each of a plurality of previous known client device versions, comprises an associated client device ID and client device profile data unique to that particular version, comparing the client device ID to a last known client device session, wherein the last known client device session is a data entity generated by a host system that captures, identifies, or embodies an instance or a period of consumer activity associated with a website or mobile application.
However Yao teaches: wherein each version, including the latest known client device version and each of a plurality of previous known client device versions, comprises an associated client device ID and client device profile data unique to that particular version,  comparing the client device ID to a last known client device session, wherein the last known client device session is a data entity generated by a host system that captures, identifies, or embodies an instance or a period of consumer activity associated with a website or mobile application (Yao, see FIG. 3 and para. [0317], “Referring now to FIG. 3, (with reference to components referenced in FIGS. 1 and 2), a brief description of the operation of LBCP-PS-UBL-SN information distribution system 10, particularly the main interactions between client system 14 and main server system 12, can now be set forth. Each time a new session is commenced, the basic steps set forth in FIG. 3 are performed.” then see para. [0342], “client system 14, in execution of the client script, issues a command via handler 22 to database server 24 to report the current official software version. Database server 24 returns the latest version number. In step 286, database server 24 is requested to record the current time as the last user login. Flow of the process then continues to step 290, which marks the end of the client script execution”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heath with the teaching of Yao because the use of Yao’s idea (Yao, page 1 (under TECHNICAL FIELD) could provide Heath (Heath, page 1 para. [0002]) the ability to update and generate new session according to associated server, “session management toolkit to create different recording sessions for different server File, when the user requests the server to provide different services, session 

Regarding claims 56, 63, and 70 Heath and Yao disclose the limitation of claims 55, 62 and 69 respectively. Heath further disclose in an instance in which the client device ID does not correlate to the latest known client device version, compare the client device ID and the client device profile data to a plurality of previous known client device versions, each of the previous known client device version being a previous data entity generated by a host system that identifies a previous particular instance of the client device (Heath, see para. [0325], “Step 118 involves obtaining a client script for execution by client system 14 … the user information associated with DeviceID data 30, and/or the main LBCP-PS-UBL-SN information categories selected by the user, the OS platform, (e.g., MAC OS vs. Windows), the version of client application software 28, the co brand ID, and the promotional code, if any. Use of these criteria can be either inclusive and/or exclusive. Client system 14 can be sent lists of undownloaded LBCPPS-UBL-SN information, undownloaded ads, etc. The lists can only identify”; furthermore, see para. [0342] ); 
generate an updated known client device version in an instance in which the client device ID correlates to at least one of the plurality of known client device versions and generating a new known client device version in an instance in which the client device profile data does not correlate to the at least one of the plurality of previous known client device versions (Heath, see FIG. 8 item 268, 278 and 286 in conjunction with para. [0341-0342], “In step 266, client system 14 issues a request to handler 22 to obtain the "user" and/or "client" script. The client script is then returned to client system 14. Step 268 show the execution of the client script by client system 14, which issues the commands shown in the steps 268-290. In step 268, client system 14 issues commands via handler 22 to database server 24 to create user transaction records for any new plugins, main LBCP-PS-UBL-SN information categories, 
assigning the new known client device version as the latest known client device version (Heath, see FIG. 8 item 268, 278 and 286 in conjunction with para. [0341-0342], “In step 266, client system 14 issues a request to handler 22 to obtain the "user" and/or "client" script. The client script is then returned to client system 14. Step 268 show the execution of the client script by client system 14, which issues the commands shown in the steps 268-290. In step 268, client system 14 issues commands via handler 22 to database server 24 to create user transaction records for any new plugins, main LBCP-PS-UBL-SN information categories, advertising data, and/or LBCP-PS-UBLSN information data received by client system 14 since the last client script was retrieved … In step 278, client system 14, in execution of the client script, issues a command via handler 22 to database server 24 to determine whether any of the main LBCP-PSUBL- SN information categories have been changed. If the answer to this inquiry is "YES," then flow of the process continues at step 280, wherein the database server 24 reports to client system 14 that a new master category list is needed. Flow then proceeds to step 282”).

Regarding claims 61, 67 (claim 68 renumbered as claim 67), and 76, the combination of Heath and Yao teaches all the limitations of claim 56, 63, and 69. Further Heath teaches: receiving a logout request; terminating the consumer attached client device session; and generating a consumer detached client device session (Heath, see para. [0342], “In step 286, database server 24 is requested to record the current time as the last user login. Flow of the process then continues to step 290, which marks the end of the client script execution (terminating the consumer attached client device session)” recording the time for the last login as generating a consumer detached client device session)

Regarding claims 59, 66 (claim 67 renumbered as claim 66), and 73, the combination of Heath and Yao teach all the limitations of claim 56, 63, and 69. further Heath teaches: receiving session specific data; and associating the session specific data to the updated known client device session or the new known client device session (Heath, see FIG. 24 item 606, “Identify social/geo/promo link categories having correlation criteria that is less than a correlation threshold, where the correlation criteria is associated with a more recent or more commonly selected social/gee/promo link category).
20.	Claims 58, 60, 65 (claim 66 renumbered as claim 65), 67 (claim 68 renumbered as claim 67), 72, and 74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Stephan Heath US 20130073388 hereinafter “Heath” Published Mar. 21, 2013 cited in the IDS filed on 09/03/2020, in view of Jiandong Yao CN101193089  hereinafter “Yao” published Jun. 4, 2008 Further in view of Tracey R. Thomas US 2010/0299251 hereinafter “Thomas” Published Nov. 25, 2010 cited in the IDS filed on 09/30/2020.

Regarding claims 58, 65 (claim 66 renumbered as claim 65), and 72 the combination of Heath and Yao teach all the limitations of claims 55, 62, and 69. Heath further teaches: receiving [a consumer ID]; and correlating the updated known client device session or the new known client device session to a consumer session reference based on [the consumer ID] (Heath, Examiner note; the combination of Heath and Yao do not explicitly disclose the bold bracket, see para. [0329], “The profile entry can associate DeviceID data 30 with the user information collected from the user (based on the consumer ID)”)
The combination of Heath and Yao do not explicitly disclose: consumer ID
However, Thomas teaches: consumer ID (Thomas, see FIG. 6 item 602)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heath and Yao with the teaching of Thomas because the use of Thomas’ idea (Thomas, page 4 para. [0045]) could provide Heath (Heath, page 1 para. [0002]) the ability to receive customer ID from the customer and perform system operation with customer ID rather to perform registration to the system with device ID, “A "consumer ID", as used herein, includes any device, code, or other identifier 

Regarding claims 60, 67 (claim 68 renumbered as claim 67), and 74, the combination of Heath and Yao teach all the limitations of claim 55, 62, and 69. The combination of Heath and Yao do not explicitly disclose: terminating the updated known client device session or the new known client device session; and generating a consumer attached client device session upon receiving the consumer ID
However, Thomas teaches: terminating the updated known client device session or the new known client device session; and generating a consumer attached client device session upon receiving the consumer ID (Thomas, see para. [0137], “The consumer system 1206 may terminate the session with the rewards server 1204 any time after receiving the appropriate standard identifiers”, then see para. [0044], “a consumer may be enrolled automatically (e.g., if the consumer holds an existing consumer account with the system administrator), over the phone, at the point of sale (e.g., through a paper application or a verbal interview), through the mail, or through instant enrollment online. Upon enrollment, the consumer receives a consumer ID that is associated with a consumer account”)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heath and Yao with the teaching of Thomas because the use of Thomas’ idea (Thomas, page 4 para. [0045]) could provide Heath (Heath, page 1 para. [0002]) the ability to receive customer ID from the customer and perform system operation with customer ID rather to perform registration to the system with device ID, “A "consumer ID", as used herein, includes any device, code, or other identifier suitably configured to allow the consumer to interact or communicate with the system” (Thomas, para. [0043]).

Allowable Subject Matter
21.	Claims 57, 64, and 71 are objected to as having allowable subject matter, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the DP and 35 USC 101 rejections set forth in the Office action. Reason for allowance will be furnished upon allowance of the application.

Examiner note:
22.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patsiokas et al. US 2008/0162358 A1 disclose a system for securely storing and organizing content with DRM or non-DRM protected content.	

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/
Primary Examiner, Art Unit 2437